305 So.2d 837 (1974)
The STATE of Florida, Appellant,
v.
Ernesto Hernando VELASQUEZ, Appellee.
No. 74-831.
District Court of Appeal of Florida, Third District.
December 31, 1974.
Rehearing Denied January 22, 1975.
Richard E. Gerstein, State Atty., and Joseph Durant, Asst. State Atty., for appellant.
Richard Essen and Benjamin R. Alter, Miami, for appellee.
Before BARKDULL, C.J., NATHAN, J., and CHARLES CARROLL (Ret.), Associate Judge.
*838 PER CURIAM.
The State appeals an order dismissing an information because it failed to produce witnesses for a deposition.
We reverse upon the authority of State v. Roig, Fla.App. 1974, 305 So.2d 836, and return the matter to the trial court for further proceedings.
Reversed and remanded, with directions.